NUMBER 13-21-00183-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG



JASON REIP,                                                                   Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 36th District Court
                          of Aransas County, Texas.


                           ORDER OF ABATEMENT

             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       Appellant’s brief was due on August 16, 2021. Pursuant to Texas Rule of Appellate

Procedure 38.8(b)(2), on August 19, 2021 and August 31, 2021, the Clerk of the Court

notified appellant’s counsel that the brief had not been timely filed, requested counsel to

file a response concerning the failure to file the brief within ten days, and warned counsel
that the Court would abate and remand this cause to the trial court for appropriate findings

if a response was not filed. Counsel has nevertheless failed to file either a response or

an appellate brief in this matter.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court appointed

counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to court

appointed counsel, the trial court shall appoint new counsel to represent appellant in this

appeal. If new counsel is appointed, the name, address, email address, telephone

number, email address, and state bar number of said counsel shall be included in an

order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, in a supplemental clerk's

record. Furthermore, the trial court shall cause a supplemental reporter's record of any

proceedings to be prepared. The supplemental clerk's record and supplemental


                                             2
reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on this
21st day of September, 2021.




                                              3